DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment and remarks filed on 7/20/22 has been fully considered and made of record. The rejection of the non-final action (filed on 4/22/22) is supplemented with another non-final office action due to pertinent art rejection of the claim invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pitzele (US 7,085,146) in view of Schenz et al (US 5,361,901).
	Regarding claims 1 and 6, Pitzele teaches a soldering fastening element and its mounting method, the soldering fastening element (Fig. 11, 1103) being soldered to a first circuit board (1104) to allow a second board (1101) to be coupled thereto, which reads on applicant’s claimed invention, including: 
a body (Fig. 4, 402) soldered to a first solder layer (1109) of the first circuit board (1104); 
a head (405) for fastening the second board (1101) in place; and 
a neck (401) for connecting the body and the head;
However, Pitzele does not teach the process of mounting the soldering fastening element.
Schenz et al teach a process of transporting and fixing the elements or components (Col. 1, lines 11-14) wherein the workpiece element (Fig. 1, 2) with solder bumps (Col. 5, lines 43-44) is disposed in a carrier (10), taken out of the carrier with a tool (45), compared by a comparison device such as scanner (Col. 7, lines 5-21), and placed at a soldering position on a first circuit board (42; Col. 6, lines 65-68) so as to undergo a soldering process [for assembling to circuit board] (Col. 1, lines 39-47), in order to protect the components during transportation and to assemble them into new products (Col. 3, lines 36-43).
 It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the mounting method of the soldering fastening element of Pitzele by applying the process of transporting and fixing the soldering fastening element, as taught by Schenz et al, in order to protect the components during transportation and to assemble them into new products.
Regarding claim 2, Pitzele in view of Schenz et al teach that the soldering fastening element (60 or 400 or Fig. 9, 900) is transferred to the first solder layer (904) of the first circuit board (909) such that the body (Bottom Portion of 903) is in contact with the first solder layer, and the first solder layer takes on, by a reflow soldering process or the like, a solid soldering structure whereby the soldering fastening element (900) and the first circuit board (909) are soldered together, allowing the soldering fastening element and the first circuit board to jointly form (Fig. 9D, 906) a module member. 
Regarding claim 3, Pitzele in view of Schenz et al teach that the body (60 or 400 or 900) has a protruding portion (Low Bottom Area of 903) which is penetratingly disposed in an opening of the first circuit board (909) to allow the soldering fastening element to be transferred to the first solder layer (904) of the first circuit board, and the first solder layer takes on, by a reflow soldering process or the like, a solid soldering structure whereby the soldering fastening element and the first circuit board are soldered together, allowing the soldering fastening element and the first circuit board to jointly form (Fig. 9D, 906) a module member. 
Regarding claim 4, Pitzele in view of Schenz et al teach that the tool  is a vacuum suction tool. 
Regarding claim 5, Pitzele in view of Schenz et al teach that the comparison device, such as scanner (Col. 7, lines 5-21), is a vision comparison device, image comparison device, distance comparison device or CCD comparison device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
This Office Action is a non-Final Office Action.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
October 22, 2022